Citation Nr: 1430234	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether the character of Appellant's discharge from service is a bar to benefits administered by the Department of Veterans Affairs.

2.  Entitlement to service connection for leukemia.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Appellant served on active duty from November 1978 to January 1983.  His January 1983 discharge was characterized as under other than honorable conditions (UOTHC).  He seeks VA compensation benefits.

The case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota.

Upon the Appellant's request, a hearing was held via videoconference before the undersigned in April 2013.  A transcript is included in the record.

As noted above, Appellant's discharge was characterized as UOTHC and, so, there is a question as to whether he meets the criteria for "veteran" status.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.12, 3.13 (2013).  Because veteran status is an element of all service connection claims and the claims on appeal are of entitlement to service connection, the question of veteran status must be adjudicated.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); see also 38 U.S.C. § 1131 (West 2002 & Supp. 2013).  For clarity, the Board has identified character of discharge (i.e. "veteran" status) as a distinct issue to be adjudicated.

To ensure Appellant receives the benefit of statutory and regulatory safeguards afforded to claimants, the Board will not adjudicate the issue of veteran status for the first time on appeal.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Instead, as discussed in more detail below, the claims will be remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2013).  If a service member receives an undesirable discharge, a discharge under other than honorable conditions, or a bad conduct discharge, VA is instructed to make a formal character of discharge determination before addressing a claim for benefits on the merits.  Robertson v. Shinseki, 26 Vet. App. 169, 174 (2013) (internal citation omitted).

As indicated above, Appellant had active service from 1978 to 1983 that concluded with a discharge characterized on his DD 214 and revised DD 215 as UOTHC.  The record does not indicate whether the AOJ made a formal character of discharge determination.  The Board finds that a remand for a formal determination by the AOJ is necessary to ensure Appellant receives the benefit of all of the statutory and regulatory safeguards to which he is entitled prior to a potentially adverse Board determination.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003) ("Together, §§ 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under § 511(a)."); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In addition, the February 2011 notice letter that the VA sent to Appellant does not adequately address "veteran status" as an element of his claims.  Because the character of Appellant's discharge is at issue, VA's notice must inform Appellant of the evidence needed to establish veteran status.  See Dennis v. Nicholson, 21 Vet. App. 18, 20-21 (2007) (VA's notice must inform the claimant of the evidence needed to establish veteran status); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006) (VCAA notice should address all five elements of a service connection claim).

The Board also notes that, at present, the record may need additional development to make a determination with respect to veteran status.  For instance, despite the DD 214 and the DD 215 characterizing Appellant's discharge as UOTHC, a March 2011 VA "Request for Information" contains coding indicating the character of discharge was "UHC" (i.e. under honorable conditions).  Because the basis of that coding is not documented, further development of the record may be needed to resolve the apparent ambiguity.  Similarly, the RO should address the question of whether Appellant's active duty from 1978 to 1983 constitutes a single period of service or, instead, whether he had more than one period of service during that time.  See 38 C.F.R. § 3.13.  If the evidence of record is not sufficient to make that determination, the RO should undertake any additional development deemed necessary.

Accordingly, the case is REMANDED for the following action:

1. Provide notice to the claimant regarding what evidence is needed to establish veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18, 20-21 (2007) and Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The provisions of 38 C.F.R. §§ 3.12 and 3.13 must be included in the notice letter.

2.  Then, complete any additional development deemed necessary with respect to the relevant issues including, but not limited to, Appellant's status as a veteran, the character of his discharge(s), and whether his service from 1978 to 1983 constitutes a single period of service or multiple periods of service.  If any relevant records are deemed unavailable, Appellant should be informed of such and advised he may submit any documents in his possession.

3.  After completion of the above, readjudicate the claims with application of all appropriate laws and regulations (to include 38 C.F.R. §§ 3.12 and 3.13) and consideration of all additional information obtained since the issuance of the July 2012 supplemental statement of the case (SSOC). If the decision remains adverse to Appellant, he and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



